Learned, P. J.
(dissenting) j
The plaintiff makes title to the land, as follows : Prom 1850 to 1860 it was occupied by Stephen St. John. After 1860 it was occupied by his sons Enos and Adoniram St. John, till 1863. In that year, being in possession, they conveyed in fee, by quit-claim, to plaintiff, and the deed was recorded March 20, 1863. Plaintiff continued to occupy under this deed till about 1881, and then put his son Jeremiah on, who worked the farm as tenant for plaintiff, on shares, until he moved off in that same year.
This makes an apparent title in plaintiff.
The defendant makes title, as follows : He shows a grant in fee, reserving a perpetual rent-charge made by Stephen Yan Rensselaer to one Peter Snyder, May 5, 1794, and it is admitted that at that date the premises were subject to that lease. He shows that, before the action against Jeremiah Bradt, the interest of Yan Rensselaers in that lease had come to him ; that in 1881, many’years rent were due thereon, and that he commenced an action of ejectment March 21, 1881, against Jeremiah Bradt, solely for non-payment of rent; that Jeremiah made no defense; that he (Church) took judgment by default, issued execution, and was put into possession by the sheriff.
It is found that this plaintiff was not a party to that action and had no notice of it.
No evidence is given connecting the St. Johns or the plaintiff with the lease to Snyder.
The judgment against Jeremiah Bradt is not binding on this plaintiff. (Code Civ. Pro., §§ 1680, 1503.) According to Finnegan v. Carraher (47 N. Y., 493), this plaintiff Was a necessary party to that action, inasmuch as Jeremiah was his tenant, and he himself claimed adversely to the plaintiff in that action. (Code Civ. Pro., § 452; Bennett v. Leach, 25 Hun, 178.) To make this judgment binding on the plaintiff would be to revive the old fiction of the casual ejector. (3 Bl. Com., 203.)
*267Whether Church came peaceably into possession of the premises is not material in this case. Here the question is one of title, that is, whether the plaintiff or the defendant has title to the premises. So that it seems to be immaterial whether or not Church entered by a judgment against one under whom the plaintiff does not claim, or whether he entered by force.
This judgment did not even determine, as against' plaintiff, that there was rent in arrear on the Snyder, lease. And there is no evidence given that, at the time the present action was commenced, April 11, 1883, there was any rent in arrear on that lease. The only testimony on this subject refers to the 1st day of January, 1881, and not to April 11, 1883.
The defendant claims that the plaintiff is an assignee of Snyder. Assume that this be so, f'or the sake of the argument, then the plaintiff would be entitled to possession of the land. He could be deprived of it only by ejectment for non-payment of rent. (Jackson ex dem. Myer v. Elsworth, 20 Johns., 180.) And after judgment in such an action he would have six months in which to redeem. (Code Civ. Pro., § 1508.) This right he has lost, if tlia defendant’s position be correct. The defendant avers that the plaintiff can now redeem. But the six months have elapsed, and the privilege, it will be seen, is given to the defendant in the action, or one who has succeeded to his interest. This plaintiff was not the defendant in the ejectment action, and has not succeeded to the interest of the defendant therein.
But is there any evidence that plaintiff is an assignee of Snyder or claims under him ? The presumption that the lands continue subject to the lease exists as to all who claim under the lessee. That is all which is decided in Tompkins v. Snow (63 Barb., 525); Lyon v. Adde (Id., 89), or Lyon v. Odell (65 N. Y., 28). In every one of these cases it is stated that the party, as a fact, claimed under the lessee. The same is said in Whiting v. Edmunds (94 N. Y., 309). In that case Wellman was a tenant of Winehell, and the question discussed was whether Royal Torrey did not, as a matter of fact, buy the lease of Wellman and enter under it, instead of entering under another title. The court do not intimate that the fact of entering on the premises was presumptive evidence that Torrey entered under the *268lease. And the circumstance which tended to show that he did so enter was his alleged purchase of the lease. So, also, to the same effect are Crooked Lake Navigation Company v. Keuka Navigation Company (37 Hun, 9) and Jackson v. Davis (5 Cow., 123). In all these cases it has been a question of fact whether or not the party entered under a previous lease. The mere existence' of such a lease does not determine that question. When it is once shown that the party entered under a lease, then, of course, the presumption is that he holds under it, until that presumption is rebutted. But until it is shown that the party entered under the lease, there is no presumption arising from the existence of a lease, to which he was no party. His privity must be shown, and cannot be presumed without evidence. No case which is referred to by the defendant’s counsel shows that after a lease is once proved, every succeeding occupant becomes a tenant, whether he takes under the lease or not.
It is true that, once in as a tenant, a party cannot set up an adverse possession without first surrendering to the landlord or without some equivalent act. But then the point is that the plaintiff is not shown to have ever been in as a tenant. If the defendant’s position is correct it would be impossible for any person to enter on this land adversely to the defendant. Bor the defendant says that every pos. session of the land is presumed to be under the lease and therefore, cannot be adverse. But certainly it is a possible thing for one who is not an assignee of Snyder, and does not claim under him, to assert an adverse possession.
We must keep in mind that, while it may be convenient to speak of the instrument of 1794 as a lease, the courts have held that it operates as a deed of assignment with a rent charge reserved. (Van Rensselaer v. Dennison, 35 N. Y., 393.) The title, then, which the defendant rests upon is, by his evidence, shown to be in Snyder, subject to the rent charge. The defendant, therefore, cannot claim the fee by virtue simply of the assignments from Yan Rensselaer to him. There was no reversion in Yan Rensselaer.
The question, then, seems to be whether the referee was bound to hold, as a matter of law, that St. John and his sons and their grantee held under the deed of 1791, from the mere fact that their possession of the land was later in point of time than the date of *269the deed. He held the evidence failed to show that the plaintiff or his grantors entered under Yan Rensselaer or under Snyder, or that they had ever paid rent or recognized the existence of the relation of lessor and lessee of the premises, or that, while in their possession, the land was subject to the provisions of the lease.
The defendant should, if he could, have gone further and should have shown that St. John took title from Snyder or entered under him. But the defendant seems to wish to treat the plaintiff as tenant enough to be bound by the recovery against Jeremiah, but not as tenant enough to have a right to redeem the premises.
The judgment should be affirmed, with costs.
Judgment reversed, new trial granted, referee discharged, costs to abide event.